Citation Nr: 1135629	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-30 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Des Moines, Iowa


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from November 1968 to July 1978, and from August 1979 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Des Moines, Iowa.  The Veteran did not request a hearing before the Board. 

In September 2011, the Veteran, through his representative, submitted new evidence, in the form of statements from the Veteran, with a waiver of Agency of Original Jurisdiction (AOJ) review.  

In a July 2009 statement, the Veteran indicated that he wished to file another claim for entitlement to an annual clothing allowance as the topical drugs prescribed for dry skin due to his service-connected diabetes disability also stained his clothing.  Yet, in the September 2011 informal hearing presentation, the Veteran apparently indicated that the medication prescribed for said skin disorders did not permanently stain his clothing.  Therefore, the Board will not refer an additional claim for entitlement to an annual clothing allowance, due to the use of topical medication prescribed for skin conditions caused by the Veteran's diabetes disability, to the Des Moines VAMC for further development.  


FINDINGS OF FACT

1.  The physician-prescribed medication used by the Veteran for a service-connected disability does not permanently damage clothing.

2.  The physician-prescribed medication is not used by the Veteran for a skin disability.  


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance have not been met.  
38 U.S.C.A. §§ 1162, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(a), 3.810 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

It is not clear whether VA's aforementioned VCAA duties to notify and assist are applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

Assuming the VCAA does apply, the VCAA indicates that VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; 
(2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the Veteran was not provided with VCAA notice regarding his claim.  A notice error is not prejudicial where the error did not affect the essential fairness of the adjudication and the purpose of the notice was not frustrated, for example where (1) a defect was cured by actual knowledge on the part of the claimant, (2) a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the error affects a substantial right that a statutory or regulatory provision was designed to protect.  McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an error affects the essential fairness of the adjudication.  Id.; Parker v. Brown, 9 Vet. App. 476 (1996); Intercargo Ins. Co. v. United States, 83 F.3d 391 (Fed.Cir.1996).  Accordingly, if the error does not affect the "essential fairness" of the adjudication by preventing a claimant's meaningful participation in the adjudication of the claim, then it is not prejudicial.  Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

Throughout the proceedings, the Veteran has displayed actual knowledge of the need to provide evidence indicating that a medication used for a skin disability related to a service-connected disability caused irreparable damage to his clothing.  During the pendency of this appeal, the Veteran has submitted several letters, describing damage done to his clothing through the use of capsaicin cream for a service-connected arthritis disorder.  The Veteran also submitted a letter from a private pharmacist, indicating the possibility that the drug in question could cause staining of clothing.  Moreover, in an August 2008 statement, the Veteran argued that the fact that he used the physician-prescribed cream for something other than a skin disability should not have any legal bearing as to his qualifications for an annual clothing allowance.  Considering that the Veteran has demonstrated actual knowledge of the essential requirements for granting of an annual clothing allowance, the Board finds that the Veteran has suffered no prejudice with regard to the lack of VCAA notice.  See George-Harvey v. Nicholson, supra.

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the VA treatment records indicating capsaicin cream usage.  Moreover, the Chief of Prosthetics at the Des Moines VAMC researched whether the topical cream could cause permanent damage to outer clothing and issued findings thereafter, as required by 38 C.F.R. § 3.810(a)(2).  

Moreover, as will be explained below, the statute in question only allows for an annual clothing allowance if a veteran uses either prosthetic or orthopedic appliance, or a physician-prescribed medication for a skin condition which is due to a service-connected disability.  38 C.F.R. § 3.810(a)(2) (emphasis added).  As will be explained below, the Veteran is seeking an annual clothing allowance because he uses a physician-prescribed topical cream for pain caused by a service-connected arthritic disorder, not a skin condition.  Therefore, as the Veteran does not qualify under the wording of the regulation, the Veteran cannot qualify for an annual clothing allowance.  As the undisputed facts show that the Veteran is not eligible for an annual clothing allowance, the case turns on a legal question rather than a factual one.  

In appeals where the law is dispositive, as in this instance, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, review of VA's duty to notify and assist is not necessary.  In cases such as this, VA is not required to meet the duty to notify or assist a claimant, where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

In view of the foregoing, the Board finds adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Clothing Allowance Analysis

Under VA laws and regulations, an annual clothing allowance as specified in 
38 U.S.C.A. § 1162 is payable when the Chief Medical Director or designee certifies that, because of a service-connected disability, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of use of a physician-prescribed medication for a skin condition which is due to a service-connected disability, there is irreparable damage to the veteran's outer garments.  38 C.F.R. § 3.810(a)(2).  The regulations further provide that the annual clothing allowance is payable in a lump sum where a VA examination or hospital or examination report discloses that (1) the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot or (2) where the Chief Medical Director or designee certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability irreparable damage is done to the veteran's outer garments. 
38 C.F.R. § 3.810.

Having reviewed the evidence of record, the Board finds that the physician-prescribed medication used by the Veteran for a service-connected disability does not permanently damage outer clothing.  VA examiners have prescribed Trixaicin, a topical capsaicin cream, for the Veteran to use up to three times a day, as needed, for pain caused by his service-connected upper and lower back arthritic disabilities.  In a September 2008 VA treatment record, specifically a prosthetics note, the Chief of Prosthetics at the Des Moines VAMC reported speaking to a VA pharmacist.  During this conversation, the VA pharmacist reportedly indicated that there was no ingredient in the topical cream that would permanently stain and/or cause irreparable damage to the Veteran's outer garments.  

In a September 2008 statement of the case, the Chief of Prosthetics indicated that, in researching this matter, she also reviewed the description of the Veteran's medication in the VA records as well as a list of dermatological medications known to stain.  The Chief of Prosthetics noted that the medical records did not substantiate that capsaicin cream caused permanent staining or irreparable damage to outer clothing.  Having reviewed the evidence, the Chief of Prosthetics found that the capsaicin cream did not cause irreparable damage to the Veteran's outer garments.  

In support of the claim for an annual clothing allowance, the Veteran submitted several pieces of evidence.  First, in a June 2009 email, written by employees of the company that manufactures Trixaicin, the employees stated that they did not test Trixaicin to determine how it would affect clothing.  Yet, given the fact that it contained oils and alcohol, the employees stated that it could potentially stain articles of clothing.

In an August 2008 statement, the Veteran asserted, as Trixaicin was a cream, it would cause stains and, therefore, irreparable damage to clothing.  

In an October 2008 statement, a pharmacist reported speaking to a representative from Trixaicin's manufacturer.  The manufacturer's representative confirmed that the Veteran's medication would stain clothing due to the combination of capsicum oleoresin and white petroleum contained therein.  

In a June 2009 statement, the Veteran indicated that the pharmacist who wrote the October 2008 statement had told the Veteran the details of the conversation between the pharmacist and the manufacturer's representative.  According to the Veteran, the manufacturer's representative told the pharmacist that the degree a person perspires would affect the amount of staining the topical cream would cause, as a person who sweat a great deal would experience a great deal of staining.  The representative also reportedly recommended a number of laundry products and advised that the Veteran's laundry be cleaned separately from that of anyone else.  The Veteran stated that, as a result, he had his laundry professionally cleaned to insure he did not cross-contaminate his wife's clothing.  

In a July 2009 statement, the Veteran also stated that he had to keep extra cleaning products on hand in order to keep staining to a minimum and that, eventually, his clothes and bedding had to be replaced.  

In a September 2011 informal hearing presentation, the Veteran's representative indicated that he had spoken to the Veteran.  The Veteran reportedly stated that Trixaicin had caused irreparable damage to his garments.  The Veteran stated that he usually wore t-shirts that could not be cleaned of the stains caused by the capsaicin cream and, therefore, had to be disposed of.

Having reviewed this evidence, the Board finds that the capsaicin cream used by the Veteran does not do irreparable damage to the Veteran's outer garments.  As noted above, the Chief of Prosthetics at the Des Moines VAMC has indicated that she researched the issue and found that the cream in question did not cause permanent staining or irreparable damage to outer clothing.  By contrast, the Veteran has presented evidence indicating that the lotion caused staining which could be remedied through the usage of various cleaning products and cleaning methods.  The Board notes that, if the stains can be remedied by cleaning, they logically do not cause irreparable damage. 

In the September 2011 representative's informal hearing presentation, the Veteran reportedly indicated to the representative that the Trixaicin lotion caused permanent damage to his clothing because he normally wore t-shirts that could not be cleaned.  The Board notes that, prior to the September 2011 statement, the Veteran previously had never reported wearing clothing that could not be cleaned of any stains caused by the lotion.  Moreover, the statement is at odds with the Veteran's own previous statements, indicating an ability to clean the stains from his garments.  Therefore, the Board finds that the Veteran's statements, as relayed through the September 2011 representative's brief, lack credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

Moreover, the Board notes that the physician-prescribed medication is not used by the Veteran for a skin disability.  As the controlling regulation specifically states that, to qualify for an annual clothing allowance, a veteran must have a prosthetic or orthopedic appliance, or use a physician-prescribed medication for a skin condition which is due to a service-connected disability, the Board finds that, by law, the Veteran does not qualify.  38 C.F.R. § 3.810(a)(2).  Therefore, as the law in this instance is dispositive, the claim must be denied due to a lack of legal merit. Sabonis, 6 Vet. App. at 430. 

For these reasons, the Board finds that the Veteran's claim for an annual clothing allowance lacks both factual and legal merit.  The benefit of a doubt doctrine is not applicable in this matter.  38 U.S.C.A. § 5107(b) (2010).


ORDER

An annual clothing allowance is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


